As filed with the Securities and Exchange Commission on June 6, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:March 31, 2014 Boston Common Funds 3/31/2014 N-CSR Item 1. Report to Stockholders. BOSTON COMMON INTERNATIONAL FUND (BCAIX) BOSTON COMMON U.S. EQUITY FUND (BCAMX) SEMI-ANNUAL REPORT March 31, 2014 Table of Contents Shareholder Letter 1 Boston Common International Fund Country Allocation 9 Schedule of Investments 10 Boston Common U.S. Equity Fund Sector Allocation 15 Schedule of Investments 16 Statements of Assets and Liabilities 18 Statements of Operations 19 Statements of Change in Net Assets 20 Financial Highlights 22 Notes to Financial Statements 24 Expense Example 33 Additional Information 35 BOSTON COMMON FUNDS Message from the Advisor Dear Fellow Shareholders, After a long, severe winter in many parts of the U.S. spring has finally arrived.With the change of season comes the start of the busy proxy period as many U.S. public companies have their annual meetings in April and May.Your investments in the Boston Common Funds enable us to engage in a multi-faceted program to help shape how portfolio companies are managing their environmental and social risks. We use our voices as shareowners to raise environmental, social, and governance issues with the management of select portfolio companies through a variety of channels.In this report we highlight several of our activities over the past six months.In the U.S. this includes submission of proxy proposals.Our filings with Disney, VF Corp, and Visa on product safety, water stewardship and political contribution disclosure respectively resulted in constructive dialogue and the successful withdrawal of each proposal.We also filed a climate risk disclosure proposal at PNC Financial which was voted on by shareholders in April.Internationally, we meet with portfolio companies to continue discussions in the areas of environmental risk management, disclosure and transparency and workplace and human rights.In March, we went to Japan to address some of these topics with several portfolio companies. The Boston Common Funds continue to integrate rigorous financial analysis with proprietary sustainability research to invest in enterprises that endeavor to create long-term social and economic value. This report outlines the portfolio activity in the Funds over the past six months and presents our outlook for the coming quarters. The world is awash in savings, current accounts are improving and growth is muted. These global trends combine to keep interest rates low.We expect the U.S. economy to resume its path of modest recovery after adjusting to the headwinds of this winter’s weather. In Europe, the economic future looks likely to be characterized by low growth and accommodative monetary policy.In this environment, we remain positively inclined towards equities. The systemic risks of financial dislocation, so prevalent in the past few years, continue to recede. We believe that the primary risks to the global markets today lie in the area of geopolitics. 1 We take this opportunity to thank our shareholders for partnering with us and look forward to our continued association in pursuit of financial return and social change. Geeta Aiyer Matt Zalosh President & Founder Chief Investment Officer Boston Common Asset International Strategies Management, LLC 2 BOSTON COMMON FUNDS Fund Shareholder Engagement We are most effective in our shareowner engagement efforts when we leverage a variety of investor tools to support constructive dialogue. Here, we showcase our recent activities using proxy proposals in the U.S. and company meetings in Japan to achieve meaningful change. Shareholder Proposals in the U.S. Over the last six months Boston Common engaged with several companies where we filed a shareholder proposal to see if we could come to an agreement.We successfully withdrew a number of shareholder proposals as described below. VF Corporation’s global supply chain footprint has over 50% of its suppliers located in Asia, an area known to face serious water scarcity.Boston Common filed, and then successfully withdrew, a shareholder proposal asking about the company’s water management practices.During our November 2013 meeting we discussed the current efforts in water management and the company shared its plans to provide detailed disclosures on water usage and quality for 2016. Boston Common successfully withdrew a chemical safety resolution with Disney given its commitment to release a public statement that frames their current product and chemical approach and practices.The statement includes Disney’s commitment to product safety, outlines expectations of vendors and licensees, and describes how the company communicates these expectations through product guidelines. In December, Boston Common withdrew its shareholder proposal filed at Visa related to trade association disclosure given the company’s improved policies and procedures, such as board-level oversight of lobbying activities and trade association affiliation. Visa also promised to list any trade associations that do model legislation, and withdrew from ALEC in 2013. Disappointingly, PNC Financial has yet to disclose or engage investors in how it has sought to understand, assess, or strategically manage its exposure to climate change-related risks so we have kept the shareholder resolution on the 2014 company proxy ballot. This proposal was voted on by PNC shareholders at its AGM in April. Engaging in Asia During March 2014, Boston Common met with five portfolio companies in Japan. Key themes discussed during all company meetings were labor and employment issues, such as programs to support the advancement of women in the workplace, work/life balance, and working conditions for temporary workers. We asked all companies about their programs to address climate change within their own operations, with their customers, and throughout their supply chains. 3 BOSTON COMMON FUNDS Environment In the wake of the Fukushima disaster, Japanese companies have responded to the call to promote energy independence by reducing their own consumption, increasing the use of renewable sources, and developing products and services to promote conservation. In our conversation with ORIX, we asked the company to develop specific guidelines for high-impact sectors like oil and gas extraction, energy, mining, and forestry. We encouraged both ORIX and Mitsubishi UFJ Financial Group (MUFG) to strategically address climate change and water scarcity in their lending and financing decisions, suggesting that they look to the global banks that have adopted sector-specific guidance on these issues: Deutsche Bank, HSBC Holdings, and Standard Chartered. Workplace and Supply Chains We met with several portfolio companies, including J Front Retailing, ORIX, Rakuten, and Unicharm. Most of them provide comprehensive data on women in the workplace, including percentages of women in the overall workforce and at management level. They also document efforts to offer flexible hours and other work/life balance options. We commended ORIX for its progress on issues of workplace opportunity for women: almost 13.2% of its management and 40% of its total workforce is female. ORIX has also created a flexible culture that can adapt to working mothers, as one out of every four women employed now has children at home-a seven fold increase since 2003. Supply chain management and producer responsibility were key topics in our conversations with J Front Retailing and Unicharm. We emphasized the need to adopt a comprehensive approach to human rights risks, by creating policies that explicitly address child labor, forced labor, and slave labor, and by conducting human rights due diligence procedures. Unicharm has robust CSR Procurement Guidelines, which include specific language on labor standards and human rights, and describes how the company has provided training on these policies to suppliers in China, Thailand, Indonesia, Taiwan, and South Korea. Past performance does not guarantee future results. Must be preceded or accompanied by a current prospectus. Mutual fund investing involves risk. Principal loss is possible. Investments in foreign securities involve political, economic and currency risks, greater volatility and differences in accounting methods. The Funds’ sustainability policy could cause them to perform differently compared to similar funds that do not have such a policy. This policy may result in the Funds foregoing opportunities to buy certain securities when it might otherwise be advantageous to do so, or selling securities for reasons when it might be otherwise disadvantageous for it to do so. Diversification does not assure a profit or protect against loss in a declining market. 4 BOSTON COMMON FUNDS The opinions expressed are subject to change, are not guaranteed and should not be considered a recommendation to buy or sell any security. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any securities. Please refer to the Schedule of Investments included for additional information on securities held within the Boston Common Funds. The Morgan Stanley Capital International Europe, Australia and Far East (MSCI EAFE) Index is an unmanaged index of over 1000 foreign common stock prices including the reinvestment of dividends. It is designed to measure equity market performance of developed markets excluding the U.S. and Canada. The S&P 500® is an index of 500 stocks chosen for market size, liquidity and industry grouping, among other factors. The S&P 500® is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/return characteristics of the large cap universe. You cannot invest directly in an index. Correlation is a statistical measurement of how two securities move in relation to each other. Earnings Growth is the year over year rate of change in earnings. Earnings Per Share Growth is not a forecast of the fund’s future performance. Boston Common Asset Management, LLC is the advisor to the Funds which are distributed by Quasar Distributors, LLC. 5 BOSTON COMMON INTERNATIONAL FUND Economic Outlook & Portfolio Strategy Given modest growth expectations and low inflation, monetary policy is likely to remain accommodating.Corporate profits could grow faster than sales as operating margins are still below 10 year averages.In our view, this combination of stable growth, opportunity for margin expansion, and reasonable valuation create an attractive long-term investment environment. EUROPE’s economic future looks likely to be characterized by low growth and loose monetary policy. The European Central Bank’s (ECB) work to boost activity has fostered a favorable climate for capital markets, yet historically low inflation reflects tepid demand and excess capacity.Spain and Italy have improved their competitive positions through declines in wages, their current account deficits have shifted into surplus, and their fiscal deficits have declined thanks in part to tax hikes and service reductions. Such painful adjustments have helped to rebuild confidence in the Eurozone, but the market recovery belies any improvement in the labor markets.In our opinion, a strong currency, the risk of deflation, and a feeble recovery all suggest the ECB needs to provide additional monetary stimulus. In Europe, we have been adding to companies that should benefit from domestic recovery of consumer, industrial, and financial activity.The Fund purchased Veolia, a global leader in waste and water treatment based in France.Demand for the company’s environmental services should increase as industrial production rebounds in the Eurozone.We are also encouraged by Veolia’s efforts to improve profit margins.Over the long-term, we think the company could provide solutions for water scarcity. JAPAN has had some success realizing a key policy objective: higher inflation.The Bank of Japan is attempting to promote inflation by expanding the money supply with asset purchases.There are early indications that wages may also be rising, as about 70% of large companies have announced salary increases for the fiscal year beginning in April.April also brings a tax increase from 5% to 8% on Japanese consumption, designed to chip away at the country’s debt and deficit problems.The tax increase will hit households by reducing discretionary income, leaving investors anxious about the policy’s effect on economic momentum.Japan’s aggressive monetary stimulus, a healthy corporate sector and wage growth will likely offset the fiscal headwinds in the near term, but long-term growth dynamics still appear limited as efforts to boost productivity and expand the work force have been less encouraging. While we are underweight Japan in general, we have relatively more exposure to the Industrial, Consumer Discretionary, and Technology sectors.The Fund purchased Hoya, a Japanese healthcare and technology company. The company is a technological leader in optics and its steady eyeglass and contact lens businesses are enhanced by its more dynamic endoscopes. In our opinion, 6 BOSTON COMMON INTERNATIONAL FUND Hoya’s management has a prudent and opportunistic strategy for its hard disk drive and semiconductor product lines, and its valuation looks attractive. ASIA PACIFIC & EMERGING MARKETS’ investing environment has been disrupted by political uncertainty and capital outflows. The region’s growth is also decelerating, yet it still boasts fundamental strengths, including relatively low leverage and favorable demographics.The Chinese economy’s modest deceleration is mostly a function of policy changes to shift from infrastructure development towards consumption.These initiatives should help the economy achieve more sustainable growth with less environmental degradation.Geopolitical risks remain at the forefront in Emerging Markets; Russia’s annexation of Crimea is the latest example of the potential for severe disruptions.Our portfolios are overweight Asia Pacific and Emerging Markets, with an emphasis on the consumer and financial sectors, levered to domestic demand. 7 BOSTON COMMON INTERNATIONAL FUND Management’s Discussion of Fund Performance for the six months ended March 31, 2014. For the six months ended March 31, 2014, the Boston Common International Fund returned 5.05%, while the MSCI EAFE Index returned 6.41% over the same time frame. Stock selection in the Financial sector was the primary detractor from relative returns. Japanese financial holdings Mistubishi UFJ and Orix declined along with investor appetite for the Japanese market and Standard Chartered was impacted by investor concerns about operating challenges in Asia. The Fund’s underweight to peripheral Europe, which experienced a strong rebound, was the largest drag to relative performance from a regional perspective.Stock selection in the UK Financial and Energy sectors also held back results. Japan was the top regional contributor to relative results. The Fund was underweight the weak Japanese market and had good stock selection including bike parts company, Shimano.The Fund’s exposure to emerging markets also helped performance led by a strong recovery for Indonesian bank, Bank Rakyat.Stock selection in Utilities and Consumer Staples contributed to relative performance with strong returns from Portuguese wind farm developer EDP Renovaveis and French food retailer Casino Guichard. Over the past six months, the Fund trimmed e-commerce, technology, and financial companies where valuations appeared to run ahead of fundamentals. The Fund sold Hang Seng Bank on valuation concerns and Japanese healthcare equipment manufacturer Terumo on concerns about its competitive positioning. The Fund also sold Verizon, which was distributed to Vodafone shareholders to compensate for its sale of Verizon Wireless. 8 BOSTON COMMON INTERNATIONAL FUND COUNTRY ALLOCATIONat March 31, 2014 (Unaudited) Country Allocation % of Net Assets United Kingdom % Japan % Germany % Switzerland % France % Netherlands % Australia % Sweden % Singapore % Jersey % Republic of Korea % South Africa % Finland % Italy % Norway % Israel % Belgium % Brazil % Indonesia % China % Luxembourg % Thailand % Portugal % Hong Kong % 9 BOSTON COMMON INTERNATIONAL FUND SCHEDULE OF INVESTMENTSat March 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 93.3% Australia – 3.1% AMP LTD $ Origin Energy Sims Metal Management LTD* Sims Metal Management LTD –*ADR Belgium – 1.4% Umicore SA China – 1.2% ENN Energy Holdings LTD Finland – 2.0% Sampo Group France – 7.1% Air Liquide SA AXA SA Casino Guichard Perrachon SA 70 Danone SA JC Decaux SA Veolia Environnement SA Germany – 7.5% adidas AG AIXTRON SE* Bayerische Motoren Werke AG Deutsche Bank AG Henkel AG and Company KGaA SAP AG – ADR Hong Kong – 0.6% Television Broadcasts LTD Indonesia – 1.2% PT Bank Rakyat Indonesia (Persero) Tbk Israel – 1.5% Check Point Software Technologies LTD* Italy – 1.9% UniCredit S.p.A. Japan – 16.6% DAIKIN INDUSTRIES FANUC LTD Honda Motor Company LTD – ADR Hoya J. Front Retailing Co., Ltd. Keyence Corporation Kubota Corporation Kubota Corporation – ADR Mitsubishi UFJ Financial Group, Inc. Orix Corporation Rakuten, Inc. Shimano, Inc. Unicharm Corporation Jersey – 2.6% Experian PLC Wolseley PLC Luxembourg – 1.1% Subsea 7 SA Netherlands – 5.6% ASML Holding NV – ADR Gemalto NV Koninklijke Philips Electronics NV – ADR Koninklijke Philips NV Unilever NV – ADR Norway – 1.6% Statoil ASA – ADR The accompanying notes are an integral part of these financial statements. 10 BOSTON COMMON INTERNATIONAL FUND SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS – 93.3% (Continued) Portugal – 0.9% EDP Renovaveis SA $ Republic of Korea – 2.4% Hyundai Motor Company Samsung Electronics Co. LTD Singapore – 2.8% CapitaLand LTD Golden Agri-Resources LTD Singapore Telecommunications LTD South Africa – 2.1% Naspers Standard Bank Group LTD Sweden – 2.9% Atlas Copco AB Investment AB Kinnevik Switzerland – 9.1% ABB LTD – ADR Julius Baer Gruppe AG Novartis AG – ADR Roche Holding LTD – ADR Thailand – 0.9% Kasikornbank PLC United Kingdom – 17.2% Barclays PLC BG Group CRODA International GlaxoSmithKline PLC HSBC Holdings PLC – ADR Johnson Matthey PLC Smith & Nephew PLC – ADR Spirax-Sacro Engineering PLC SSE PLC Standard Chartered Bank PLC Vodafone Group PLC – ADR TOTAL COMMON STOCKS (Cost $155,522,767) PREFERRED STOCKS – 3.9% Brazil – 1.3% Itau Unibanco Holding S.A. Germany – 2.6% Henkel AG and Company KGaA TOTAL PREFERRED STOCKS (Cost $6,377,474) SHORT-TERM INVESTMENTS – 1.7% Fidelity Money Market Portfolio, 0.05%(1) TOTAL SHORT-TERM INVESTMENTS (Cost $3,345,412) TOTAL INVESTMENTS – 98.9% (Cost $165,245,653) Other Assets in Excess of Liabilities – 1.1% NET ASSETS – 100.0% $ * Non-income producing security. Seven-day yield as of March 31, 2014. ADR American Depositary Receipt The accompanying notes are an integral part of these financial statements. 11 BOSTON COMMON U.S. EQUITY FUND Investment Review Strong returns in 2013 have brought U.S. markets closer to being fairly valued. The market is currently trading at 15 times next twelve month earnings estimates, a ratio that is roughly in line with long term averages. While the market appears to be fairly valued as a whole, we see many attractive areas for investment alongside pockets of overvaluation. We see correlations continuing to decline from the levels reached during the Financial Crisis. We believe this should allow active management to add value through stock selection while supportive monetary conditions and low interest rates provide a favorable backdrop for equities.The investment landscape is not without its challenges as slower profit growth, an aging business cycle and a fragile global economy are causes for concern, but are offset by monetary policy and the prolonged nature of this recovery. We expect the U.S. economy to resume its path of modest growth during the course of the year after the “weather drag” from this year’s cold and stormy winter. Consumer confidence remains strong, the housing market continues its modest recovery, and, in contrast to the cuts made last year, government spending is expected to be flat or even slightly positive. Business capital spending has been slow to pick up despite historically low interest rates and strong corporate balance sheets but we expect stronger investment and capital expenditures as capacity utilization shows steady improvement. Corporate profits as a share of revenues are at historical highs as wages, taxes and interest costs have all been subdued. Based on parallels from past earnings cycles, there may be limited room for the profit-recovery trend to move higher. However, two potential areas of revenue growth have improved. Worries about a slowdown in emerging market economies appear to have abated and Europe is stabilizing. Despite the strong stock market moves of the last few years, we are encouraged by the presence of attractive investment opportunities available in the market. We are finding return potential from a variety of sources and in different sectors. New products and innovation in the biotech area have made new therapies available to treat major medical conditions even as the Affordable Care Act expands coverage for Americans. The resulting growth in revenues and cash flows makes healthcare an attractive area for investment.Our overweight to the Healthcare sector with portfolio companies like Biogen Idec and Gilead has benefitted from this trend. We continue to overweight the Technology sector as leading large-cap technology companies offer robust and sustainable business models, strong growth prospects, and attractive valuations. Large software firms with high barriers to entry and high switching costs such as Apple, Microsoft, Oracle, 12 BOSTON COMMON U.S. EQUITY FUND and Google are being overlooked by the market in favor of smaller, faddish businesses trading at valuations which can only be justified by the rosiest of expectations.Along with internet companies like priceline.com and eBay, these organizations create resilient ecosystems with significant switching costs, network effects and economies of scale. A new holding that exemplifies this is Activison Blizzard (ATVI), a leading video game software publisher. Video games are one of the fastest growing areas of media-entertainment.Rising production costs that rival blockbuster movies and franchises with millions of devoted followers create high barriers to entry that protect the economics of existing players like Activision.In addition, the video game console cycle (Xbox One & PS4) is just getting underway driving an acceleration in software sales and revenues for game publishers. We are also finding investment opportunities among manufacturers and project developers in the solar power industry, where improving technology is providing a sustainable cost advantage for select companies. We expect solar power to be economically competitive over the next 5-10 years creating an inflection point in market growth and see First Solar (FSLR), a new holding in the last six months, as one of the primary beneficiaries.We believe First Solar will be the low-cost provider in the industry, due to its thin film technology and vertically integrated business model. Having successfully worked to develop new markets, more than half of the company’s pipeline for future projects is now outside the U.S. diversifying revenue streams and expanding its addressable market. FSLR recently announced an acceleration of its cost reduction roadmap, which should help ensure cost leadership and margin recovery in the long term. As renewables continue to grow and accelerate as a portion of our energy mix, we see new opportunities emerging throughout the value chain.New solar and wind projects, energy efficiency retrofits, water system upgrades will all need to be financed in order to overcome the first cost barrier to adoption.We are excited to participate in the clean energy project finance market through our portfolio holding Hannon Armstrong (HASI), a specialty finance (REIT) company. HASI is a new public company but has been in the clean energy finance business for over 25 years.It has built a unique knowledge of financing environmentally positive projects in the middle market space that should be difficult for competitors to replicate.As renewable adoption accelerates, we anticipate HASI will be a primary beneficiary. We continue to underweight the more defensive sectors.Valuations continue to look expensive versus both history and other opportunities with stronger growth profiles. In the past six months, we increased our underweight to Consumer Staples with the elimination of McCormick as earnings expectations disappointed. In the utilities sector, we exchanged WGL Holdings for ITC Holdings.ITC is a developer and owner of high voltage transmission lines.An 13 BOSTON COMMON U.S. EQUITY FUND aging infrastructure, increased grid stability targets and the adoption of more intermittent power sources are all driving factors behind increased need for U.S. transmission lines.We believe ITC has a strong business franchise based on its natural monopoly, more favorable regulatory climate, visible growth trajectory and attractive valuation. We continue to favor well-managed, sustainable businesses that operate in growing end-markets and sell at attractive valuations. We believe this discipline will provide the best risk-adjusted returns in the long run.Although overall valuations are less attractive versus year ago levels, we see continued decline in correlations across stocks, creating the opportunity for active managers to add value through careful stock selection. Management Discussion of Fund Performance for the six months ended March 31, 2014 For the six months ended March 31, 2014, the U.S. Equity Fund has returned 12.04%.The S&P 500 Index® returned 12.51% during the same time period. Our disciplined approach to stock selection; focusing on higher quality, less levered companies was able to keep pace with the Fund’s benchmark during a period of unusual market appreciation. Stock selection within the Consumer Discretionary, Financials and Telecommunications sectors was a positive contributor to relative performance. A more confident consumer is spending more on apparel and entertainment helping names like VF Corp and Walt Disney.The improved credit environment and strong capital markets have benefitted JP Morgan, PNC Financial and Morgan Stanley. Corporate actions benefitted two of the Fund’s holdings as Time Warner Cable received a buyout offer and Vodaphone received payment for its U.S. wireless holdings.Both positions were sold from the Fund and the proceeds reinvested.The Fund continues to be overweight the Healthcare and Technology sectors. Biogen, Merck, Google, Oracle were among the Fund’s top contributors. The Fund was hurt, in relative terms, by our holdings in Consumer Staples. With stretched valuations, the market lost interest in the stable but slower growing companies like Procter & Gamble and Pepsico. The Fund’s lack of exposure to certain economically sensitive industries like Airlines and Integrated Oil contributed to relative underperformance in the Energy and Industrials sectors.Other holdings which had a negative impact on performance included food retailers Whole Foods and Costco, both among the Fund’s top detractors. Finally, with strong market appreciation, cash was also a drag. 14 BOSTON COMMON U.S. EQUITY FUND SECTOR ALLOCATIONat March 31, 2014(Unaudited) Sector Allocation % of Net Assets Information Technology % Financials % Health Care % Industrials % Consumer Discretionary % Energy % Consumer Staples % Materials % Telecommunication Services % Utilities % 15 BOSTON COMMON U.S. EQUITY FUND SCHEDULE OF INVESTMENTSat March 31, 2014 (Unaudited) Shares Value COMMON STOCKS – 95.2% Consumer Discretionary – 10.6% Bed Bath & Beyond, Inc.* $ Discovery Communications, Inc. – Class C* Ford Motor Company Home Depot, Inc. Lowes Companies, Inc. priceline.com, Inc.* VF Corporation Walt Disney Company Consumer Staples – 8.0% Colgate Palmolive Company Costco Wholesale Corporation Kraft Foods Group, Inc. Mondelez International, Inc. PepsiCo, Inc. Procter & Gamble Company Whole Foods Market, Inc. Energy – 8.6% Apache Corporation BG Group PLC – ADR EOG Resources, Inc. First Solar, Inc.* National Oilwell Varco, Inc. Spectra Energy Corporation Statoil ASA – ADR Financials – 14.4% Aflac, Inc. Aon PLC CME Group Inc. First Republic Bank Franklin Resources, Inc. JP Morgan Chase & Company MetLife, Inc. Morgan Stanley Northern Trust Corporation PNC Financial Services Group, Inc. T. Rowe Price Group, Inc. Health Care – 15.0% Baxter International, Inc. Biogen Idec Inc.* Bristol Myers Squibb Company Express Scripts Holding Company* Gilead Sciences, Inc.* Johnson & Johnson Merck & Company, Inc. Novartis AG – ADR Roche Holding LTD – ADR Zimmer Holdings, Inc. Industrials – 11.2% 3M Company Carlisle Companies, Inc. Cummins, Inc. Deere & Company Emerson Electric Company Equifax Inc. Kansas City Southern Parker Hannifin Corporation Snap-on Inc. W.W. Grainger, Inc. Information Technology – 20.8% Activision Blizzard, Inc. Apple, Inc. Check Point Software Technologies LTD* The accompanying notes are an integral part of these financial statements. 16 BOSTON COMMON U.S. EQUITY FUND SCHEDULE OF INVESTMENTSat March 31, 2014 (Unaudited) (Continued) Shares Value COMMON STOCKS – 95.2% (Continued) Information Technology – 20.8% (Continued) Cognizant Technology Solutions – Class A* $ eBay Inc.* Google, Inc.* Microsoft Corporation Oracle Corporation Qualcomm, Inc. Silver Spring Networks, Inc.* Veeco Instruments, Inc.* Visa, Inc. Materials – 3.4% AptarGroup, Inc. Cytec Industries, Inc. Praxair, Inc. Telecommunication Services – 2.4% SBA Communications Corp.* Verizon Communications, Inc. Utilities – 0.8% ITC Holdings Corporation TOTAL COMMON STOCKS (Cost $14,049,834) REAL ESTATE INVESTMENT TRUSTS – 2.0% Financials – 2.0% Hannon Armstrong Sustainable Infrastructure Capital, Inc. Simon Property Group, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $321,381) SHORT-TERM INVESTMENTS – 3.1% Fidelity Money Market Portfolio, 0.05% (1) TOTAL SHORT-TERM INVESTMENTS (Cost $540,688) TOTAL INVESTMENTS – 100.3% (Cost $14,911,903) Liabilities in Excess of Other Assets – (0.3)% ) NET ASSETS – 100.0% $ * Non-income producing security. Seven-day yield as of March 31, 2014. ADR American Depositary Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 17 BOSTON COMMON FUNDS STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2014 (Unaudited) Boston Common Boston Common International U.S. Equity Fund Fund ASSETS Investments in securities, at value (cost $165,245,653 and $14,911,903) $ $ Cash — Receivables: Securities sold — Fund shares sold — Dividends & interest Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed — Investment advisory fees, net Custody fees Administration & accounting fees Professional fees Printing & mailing expenses Transfer agent fees Chief Compliance Officer fees Trustee fees 64 Other accrued expenses Total liabilities NET ASSETS $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed (accumulated) net investment income (loss) ) Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments Net unrealized appreciation on foreign currency and translation of other assets and liabilities in foreign currency — Net assets $ $ Net assets value (unlimited shares authorized): Net assets $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. 18 BOSTON COMMON FUNDS STATEMENTS OF OPERATIONS For the Six Months Ended March 31, 2014 (Unaudited) Boston Common Boston Common International U.S. Equity Fund Fund INVESTMENT INCOME Income: Dividends (net of foreign withholding tax of $155,370 and $1,904) $ $ Interest 75 Total investment income Expenses: Investment advisory fees Administration & accounting fees Custodian fees Transfer agent fees Professional fees Registration fees Chief Compliance Officer fees Miscellaneous expenses Printing & mailing expense Trustees fees Insurance expenses Total expenses Expenses recouped (waived or reimbursed) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND FOREIGN CURRENCY Net realized gain on investments and foreign currency Net change in unrealized appreciation of investments and foreign currency Net realized and unrealized gain on investments and foreign currency NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ The accompanying notes are an integral part of these financial statements. 19 BOSTON COMMON INTERNATIONAL FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended March 31, September 30, 2014# NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments and foreign currency Net change in unrealized appreciation of investments and foreign currency Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) — Total dividends and distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase from capital share transactions (a) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed (Accumulated) net investment income (loss) $ ) $ (a) A summary of share transactions is as follows: Six Months Ended Year Ended March 31, 2014# September 30, 2013 Shares Amount Shares Amount Shares sold $ $ Shares issued to holders in reinvestment of distributions Shares redeemed ) )1 ) )1 Net increase $ $ Beginning shares Ending shares # Unaudited 1 Net of redemption fees of $0 and $4,378, respectively. The accompanying notes are an integral part of these financial statements. 20 BOSTON COMMON U.S. EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended March 31, September 30, 2014# NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments and foreign currency Net change in unrealized appreciation of investments and foreign currency Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) ) Total dividends and distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase from capital share transactions (a) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) A summary of share transactions is as follows: Six Months Ended Year Ended March 31, 2014# September 30, 2013 Shares Amount Shares Amount Shares sold $ $ Shares issued to holders in reinvestment of distributions Shares redeemed ) Net increase $ $ Beginning shares Ending shares # Unaudited The accompanying notes are an integral part of these financial statements. 21 BOSTON COMMON INTERNATIONAL FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period/year For the Six Months Ended Year Ended Year Ended Period Ended March 31, September 30, September 30, September 30, 2014# Net asset value, beginning of period/year $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income2 Net realized and unrealized gain (loss) on investments ) Net increase (decrease) in net assets resulting from operations ) LESS DISTRIBUTIONS: Distributions from net investment income ) ) ) — Distributions from net realized gain on investments ) — — — Total distributions ) ) ) — Paid-in capital from redemption fees — 5 5 — Net asset value, end of period/year $ Total return %3 % % )%3 SUPPLEMENTAL DATA: Net assets, end of period/year (000’s) $ Ratios to average net assets: Expenses before fees waived/recouped %4 % % %4 Expenses after fees waived/recouped %4 % % %4 Net investment income ratio before fees waived/recouped %4 % % )%4 Net investment income ratio after fees waived/recouped %4 % % %4 Portfolio turnover rate 15
